Appellate Case: 21-2126     Document: 010110627029       Date Filed: 01/04/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2126
                                                    (D.C. No. 1:18-CR-02635-WJ-1)
  ORIN KRISTICH,                                               (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, EID and CARSON, Circuit Judges.
                  _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Orin Kristich’s plea agreement pursuant to United States v. Hahn,

 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Exercising jurisdiction under

 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Kristich pleaded guilty to coercion and enticement, in violation of 18 U.S.C.

 § 2422(a). Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties stipulated that a

 sentence between five to twelve years’ imprisonment would be appropriate. As part

 of the plea agreement, Kristich waived his right to appeal his conviction and any



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2126    Document: 010110627029         Date Filed: 01/04/2022     Page: 2



 sentence within the stipulated range. Both by signing the written plea agreement and

 in his responses to the court’s questions at the change of plea hearing, Kristich

 acknowledged that he was entering his plea knowingly and voluntarily and that he

 understood its consequences, including the possible sentences and appeal waiver.

 The court accepted the plea, including the parties’ sentencing agreement, and

 sentenced Kristich to 120 months in prison. Despite receiving a sentence within the

 stipulated range, he filed a notice of appeal.

       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the waiver, whether the waiver was knowing and voluntary, and whether

 enforcing it would result in a miscarriage of justice. Hahn, 359 F.3d at 1325.

       In response to the government’s motion to enforce, Kristich, through counsel,

 acknowledged that his appeal waiver is enforceable under the standards set out in

 Hahn. Accordingly, we grant the government’s motion to enforce the appeal waiver

 and dismiss the appeal. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir.

 2005) (noting that court need not address uncontested Hahn factor).


                                              Entered for the Court
                                              Per Curiam




                                             2